DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Claim limitation(s) “means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “for” coupled with functional language “firing two or more sources”; “recording seismic data”; “separating the recorded”; “separating the recorded seismic data”; “determining a different randomized sequence” respectively without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 22-26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “[0026]” identifies “the sources”; “[0029]” identifies “recording vessels”; and “[0047]” identifies “separation operator done by the processor   as the corresponding structure.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Furthermore Claim(s) 27-28 depend on independent Claim 22, fail to remedy the deficiencies set forth in the rejection of Claim 22 and therefore are rejected under the same rationale.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-6, 8-13,15-20, and 22-27, are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ross (US 2012/0147701 A1).
Referring to Claim 1, Ross teaches in a process for conducting a marine survey of a subterranean formation using two or more sources located in a body of water above the subterranean formation and receivers located in the body of water to measure wavefield responses 
firing the two or more sources according to a randomized sequence in a shot interval of the marine survey ([0050]), the randomized sequence designed such that wavefields emitted from the subterranean formation overlap ([0061]) and recorded seismic data is separable into seismic data aligned in time with firing one of the sources to avoid incoherent energy contamination from the other one or more sources ([0046]):
recording seismic data generated by the receivers in one or more data storage devices during a waiting period after the shot interval, the recorded seismic data representing overlapping wavefields reflected from the subterranean formation in response to acoustic energy output from the sources ([0082]; FIG. 23);
separating the recorded seismic data into primary seismic data and secondary seismic data, the primary seismic data aligned in time with firing one of the sources in the shot interval, thereby avoiding incoherent energy contamination of the primary seismic data from the other sources fired in the shot interval ([0070]).

Referring to Claim 2, Ross teaches the process of claim 1, wherein firing the two or more sources according to the randomized sequence comprises firing each of the two or more sources with a unique randomized time delay after a beginning of the shot interval ([0050]).

Referring to Claim 3, Ross teaches the process of claim 1, wherein firing the two or more sources according to the randomized sequence comprises randomly firing each source after a previously fired source ([0046]-[0047]).

Referring to Claim 4, Ross teaches the process of claim 1 further comprises:
determining a different randomized sequence for firing the two or more sources in each shot interval of the marine survey ([0058]);
for each shot interval of the marine survey, repeating the steps of firing the two or more source according to the different randomized sequence in a shot interval, recording seismic data in a waiting period after the shot interval, and separating the recorded seismic data into primary seismic data and second seismic data ([0047]).

Referring to Claim 5, Ross teaches the process of claim 4, wherein determining the different randomized sequence for firing the two or more sources in each shot interval comprises:
assigning a seed time delay to each of the two or more sources in an initial shot interval, each seed time delay having a unique time duration that is less than a duration of the shot intervals ([0049]-[0050]);
for each subsequent shot interval, pseudo-randomly shifting each seed time delay to generate a corresponding shifted time delay having a duration that is less than a duration of the shot intervals, each shifted time delay corresponding to a unique randomized firing time after the beginning of each shot interval ([0046]; [0050]; [0055]).

Referring to Claim 6, Ross teaches the process of claim 5, wherein assigning the seed time delays comprises randomly generating the seed time delays with the constraint that each seed time delay is unique and a time difference between each pair of the seed time delays is greater than a specified parameter ([0046]; [0050]).

Claim 8 is essentially the same as Claim 1 and refers to a computer system for conducting a marine survey of a subterranean formation located below a body of water, the computer system further comprising; one or more processors ([0082]; and 25 of Fig. 23); one or more data-storage devices ([0082]; and 24 of Fig. 23); a routine stored in the one or more data-storage devices ([0082][0085]) that when executed by the one or more processors controls the system to carry out the process of Claim 1.  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.

Claim 9 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.
 
Claim 10 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 11 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 12 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 13 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim 15 is essentially the same as Claim 1 and refers to a computer-readable medium having machine-readable instructions encoded thereon enabling one or more processors of a computer system to perform the operations of the process of Claim 1.  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.

Claim 16 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.
 
Claim 17 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 18 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 19 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 20 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim 22 is essentially the same as Claim 1 and refers to an apparatus for conducting a marine survey of a subterranean formation that perform the process of Claim 1.  Therefore Claim 22 is rejected for the same reasons as applied to Claim 1 above.

Claim 23 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.
 
Claim 24 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 25 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 26 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 27 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim(s) 7, 14, 21, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross as applied to Claim(s) 1, 8, 15, and 22 above, and in further view of Chow (US 2004/0236955 A1) and in view of Sallas (US 2014/0133271 A1).
Referring to Claim 7, Ross teaches the process of claim 5, wherein pseudo-randomly shifting each seed time delay comprises:
selecting a duration group from a set of pseudo-randomly sorted duration groups, wherein each duration group is a sub-time interval of the duration of the shot intervals ([0064]);

Ross doesn’t explicitly teach assigning the time delay to the source with the shortest seed time delay; calculating a difference between the time delay and the shortest seed time delay; for each source, adding the difference to the seed time delay assigned to the source to generate an associated shifted time delay that corresponds to the randomized time delay the source is fired with after the beginning of the shot interval; when a shifted time delay is greater than the duration of the shot intervals, subtracting the duration of the shot intervals from the shifted time delay to generate a wrap-around shifted time delay that is within the duration of the shot intervals, wherein the shifted time delays form the randomized sequence that creates overlapping wavefields emitted from the subterranean formation and recorded seismic data that is separable into seismic data aligned in time with firing one of the sources and avoids incoherent energy contamination from the other one or more sources.
Chow teaches assigning the time delay to the source with the shortest seed time delay ([0056]; [0061]);
calculating a difference between the time delay and the shortest seed time delay ([0032]; [0061]; [0069]-[0074]);
for each source, adding the difference to the seed time delay assigned to the source to generate an associated shifted time delay that corresponds to the randomized time delay the source is fired with after the beginning of the shot interval ([0061]; [0069]-[0074]).
Sallas teaches a shifted time delay is greater than the duration of the shot intervals, subtracting the duration of the shot intervals from the shifted time delay to generate a wrap-around shifted time delay that is within the duration of the shot intervals ([0117]-[0119]), wherein the shifted time delays form the randomized sequence that creates overlapping wavefields emitted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross with the invention of Chow for the purpose of determining the time delays for firing the sources; and further with the invention of Sallas for the purpose of placing sources in groups in random order using pseudo randomization, shifting the time delay, and correcting the shifted time delay.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 14 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim 21 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim 28 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.


Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645